DETAILED ACTION
The present application, filed on or after Nov 14, 2017, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed 
	
	Claims 7-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16402118. Although the claims at issue are not identical, they are not patentably distinct from each other because aside from reciting different statutory categories, the claims are virtually indistinct. A comparison chart of the claims follows
Instant Application 5/813,116
Reference Application 16/402,118
Claim 7: A computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor to perform operations comprising: 
under control of a personal cognitive agent that comprises one or more goals indicating one or more objectives to be attained,
creating an association with an entity and a personalized embodied cognition manager that includes an object instance registry and an entity agent registry, wherein the personal cognitive agent comprises a virtual personal cognitive assistant; 
receiving selection of a first cognitive assistant agent from a first domain and a second cognitive assistant agent from a second domain, wherein the first cognitive assistant agent from the first domain and the second cognitive assistant agent from the second domain are stored in the entity agent registry; 
receiving input from the entity via an embodied cognition object instance from the object instance registry;
identifying a goal of the one or more goals based on the input; 
providing unified cognition by coordinating the first cognitive assistant agent from the first domain and the second cognitive assistant agent from the second domain to generate one or more actions to meet the goal, wherein the first cognitive assistant agent and the second cognitive assistant agent exchange one or more messages to identify the one or more actions; and 





under control of a personal cognitive agent that comprises one or more goals indicating one or more objectives to be attained,
creating, with a processor of a computer, an association with an entity and a personalized embodied cognition manager that includes an object instance registry and an entity agent registry, wherein the personal cognitive agent comprises a virtual personal cognitive assistant; 
receiving selection of a first cognitive assistant agent from a first domain and a second cognitive assistant agent from a second domain, wherein the first cognitive assistant agent from the first domain and the second cognitive assistant agent from the second domain are stored in the entity agent registry;
receiving input from the entity via an embodied cognition object instance from the object instance registry;
identifying a goal of the one or more goals based on the input; 
providing unified cognition by coordinating the first cognitive assistant agent from the first domain and the second cognitive assistant agent from the second domain to generate one or more actions to meet the goal, wherein the first cognitive assistant agent and the second cognitive assistant agent exchange one or more messages to identify the one or more actions; and 


Claim 2: The method of claim 1, further comprising: providing a list of available cognitive assistant agents from different domains, wherein the first cognitive assistant agent and the second cognitive assistant agent are selected from the list.
Claim 9: The computer program product of claim 8, wherein the program code is executable by the at least one processor to perform operations comprising: for each of the available cognitive assistant agents, downloading the first cognitive assistant agent from the first domain and the second cognitive assistant agent from the second domain from a cloud agent registry into the entity agent registry.
Claim 3: The method of claim 2, further comprising: for each of the available cognitive assistant agents, downloading the first cognitive assistant agent from the first domain and the second cognitive assistant agent from the second domain from a cloud agent registry into the entity agent registry.
Claim 10: The computer program product of claim 7, wherein the program code is executable by the at least one processor to perform operations comprising: configuring the first cognitive assistant agent and the second cognitive assistant agent with configuration information, wherein the configuration information comprises information about a location of the entity, one or more social relationships of the entity, and one or more preferences of the entity.
Claim 4: The method of claim 1, further comprising: configuring the first cognitive assistant agent and the second cognitive assistant agent with configuration information, wherein the configuration information comprises information about a location of the entity, one or more social relationships of the entity, and one or more preferences of the entity.
Claim 11: The computer program product of claim 7, wherein the program code is executable by the at least one processor to perform operations comprising: performing semantic analysis on the input to generate one or more terms; mapping the one or more terms to one or more domains; and providing unified cognition of any of the first cognitive assistant agent, the second cognitive assistant agent, and other cognitive assistant agents that are identified using the one or more domains.
Claim 5: The method of claim 1, further comprising: performing semantic analysis on the input to generate one or more terms; mapping the one or more terms to one or more domains; and providing unified cognition of any of the first cognitive assistant agent, the second cognitive assistant agent, and other cognitive assistant agents that are identified using the one or more domains.
Claim 12: The computer program product of claim 7, wherein a Software as a Service (SaaS) is configured to perform computer program product operations.
Claim 6: The method of claim 1, wherein a Software as a Service (SaaS) is configured to perform method operations.
Claim 13: A computer system, comprising: one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices; and 
program instructions, stored on at least one of the one or more computer-readable, tangible storage devices for execution by at least one of the one or more processors via at least one of the one or 
under control of a personal cognitive agent that comprises one or more goals indicating one or more objectives to be attained, 
creating an association with an entity and a personalized embodied cognition manager that includes an object instance registry and an entity agent registry, wherein the personal cognitive agent comprises a virtual personal cognitive assistant; 
receiving selection of a first cognitive assistant agent from a first domain and a second cognitive assistant agent from a second domain, wherein the first cognitive assistant agent from the first domain and the second cognitive assistant agent from the second domain are stored in the entity agent registry; 
receiving input from the entity via an embodied cognition object instance from the object instance registry; 
identifying a goal of the one or more goals based on the input; 
providing unified cognition by coordinating the first cognitive assistant agent from the first domain and the second cognitive assistant agent from the second domain to generate one or more actions to meet the goal, wherein the first cognitive assistant agent and the second cognitive assistant agent exchange one or more messages to identify the one or more actions; and 
providing a response to the input with an indication of the goal.






creating, with a processor of a computer, an association with an entity and a personalized embodied cognition manager that includes an object instance registry and an entity agent registry, wherein the personal cognitive agent comprises a virtual personal cognitive assistant; 
receiving selection of a first cognitive assistant agent from a first domain and a second cognitive assistant agent from a second domain, wherein the first cognitive assistant agent from the first domain and the second cognitive assistant agent from the second domain are stored in the entity agent registry;
receiving input from the entity via an embodied cognition object instance from the object instance registry;
identifying a goal of the one or more goals based on the input; 
providing unified cognition by coordinating the first cognitive assistant agent from the first domain and the second cognitive assistant agent from the second domain to generate one or more actions to meet the goal, wherein the first cognitive assistant agent and the second cognitive assistant agent exchange one or more messages to identify the one or more actions; and 
providing a response to the input with an indication of the goal.

Claim 2: The method of claim 1, further comprising: providing a list of available cognitive assistant agents from different domains, wherein the first cognitive assistant agent and the second cognitive assistant agent are selected from the list.
Claim 15: The computer system of claim 14, wherein the operations further comprise: for each of the available cognitive assistant agents, downloading the first cognitive assistant agent from the first domain and the second cognitive assistant agent from the second domain from a cloud agent registry into the entity agent registry.
Claim 3: The method of claim 2, further comprising: for each of the available cognitive assistant agents, downloading the first cognitive assistant agent from the first domain and the second cognitive assistant agent from the second domain from a cloud agent registry into the entity agent registry.
Claim 16: The computer system of claim 13, wherein the operations further comprise: configuring the first cognitive assistant agent and the second cognitive assistant agent with configuration information, wherein the configuration information comprises information 


Claim 5: The method of claim 1, further comprising: performing semantic analysis on the input to generate one or more terms; mapping the one or more terms to one or more domains; and providing unified cognition of any of the first cognitive assistant agent, the second cognitive assistant agent, and other cognitive assistant agents that are identified using the one or more domains.
Claim 18: The computer system of claim 13, wherein a Software as a Service (SaaS) is configured to perform computer system operations.
Claim 6: The method of claim 1, wherein a Software as a Service (SaaS) is configured to perform method operations.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 	
Response to Arguments
In the remarks filed 6/25/2021, applicant requests that examiner hold the Double Patenting rejection in abeyance pending allowance of the Instant Application (but for said rejection).
	Examiner disagrees. As stated in MPEP §804(I)(B)(1):
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. [emphasis added]

The above rejection stands. Applicant is reminded of the requirement to respond to all rejections. See 37 CFR §1.111(b) clearly states:
The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office Action. [emphasis added]

The amendment does, however, appear to be a bona fide attempt to respond. Accordingly, MPEP §714.03 recites:
Where an amendment substantially responds to the rejections, objections, or requirement in a non-final Office Action (and is a bona fide attempt to advance the application to final action) but contains a minor deficiency (e.g., fails to treat every rejection, objection, or requirement), the examiner may simply act on the amendment and issue a new (non-final or final) Office action. The new Office action may simply reiterate the rejection, objection, or requirement not addressed by the amendment.




PRIOR ART
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claim(s) 7, 10-11, 13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Sanchez (US 2015/0356460) in view of 
Cook (US 6,427,063).

Claim 7 (Independent)
Sanchez discloses: A computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor to perform operations (e.g. ¶¶22-25: instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified … loaded onto a computer … information processing system including a processor (e.g., central processor unit or "CPU") 102, input/output (I/O) devices 104, such as a display, a keyboard, a mouse, and associated controllers, a hard drive or disk storage 106, and various other subsystems 108. In various embodiments, the information processing system 100 also includes network port 110 operable to connect to a network 140, which is likewise accessible by a service provider server 142. The information processing system 100 likewise includes system memory 112, which is interconnected to the foregoing via one or more buses 114. System memory 112 further comprises operating system (OS) 116 and in various embodiments may also comprise cognitive inference and learning system (CILS); Also see ¶¶17-20) comprising: 
under control of a personal cognitive agent that comprises one or more goals indicating one or more objectives to be attained (e.g. ¶5: providing assistance in making complex decisions or ¶50: interact with users as intelligent virtual assistants or ¶32: cognitive inference and learning system (CILS) or ¶34: goal optimization performing multi-criteria decision making operations to achieve a given goal or target objective … implemented by the CILS to define predetermined goals or Figure 1: Cognitive Inference and Learning System; Also see ¶109),
creating an association with an entity and a personalized embodied cognition manager that includes an object instance registry and an entity agent registry, wherein the personal cognitive agent comprises a virtual personal cognitive assistant (e.g. ¶¶22-25: instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified … loaded onto a computer … information processing system including a processor (e.g., central processor unit or "CPU") 102, input/output (I/O) devices 104, such as a display, a keyboard, a mouse, and associated controllers, a hard drive or disk storage 106, and various other subsystems 108. In various embodiments, the information processing system 100 also includes network port 110 operable to connect to a network 140, which is likewise accessible by a service ;
receiving selection of a first cognitive assistant agent from a first domain and a second cognitive assistant agent from a second domain, wherein the first cognitive assistant agent from the first domain and the second cognitive assistant agent from the second domain are stored in the entity agent registry (e.g. ¶49: cognitive insight stream generated by various cognitive agents which are applied to various sources, datasets, and cognitive graphs …[each] performs a task with minimum specific directions from users and learns from each interaction with data and human users or ¶¶56-59: sourcing agents, destination agents … custom sourcing agent, custom bridging agent, custom destination agent or ¶¶72-73: API connectors agent … real-time streams agent or ¶¶75-77: message engines agent … sourcing agents for various electronic medical record systems from each disparate healthcare sources or ¶¶82-83: different answers for different domains, dependent upon domain-specific bridging operations … bridging agent interprets a translated query within a predetermined user context or Figures 3, 4a, 4b, 6 and the associated disclosure; Also see ¶¶126-129; EN: Each agent is associated with a domain, such as sourcing from a particular source, managing interactions with one or more predetermined APIs, receiving social media streams, , messaging, electronic medical records from a particular one of a set of disparate healthcare sources, etc.);
receiving input from the entity from the object instance registry (e.g. ¶52: users submit queries in a natural language format to the CILS or ¶81: natural language queries processed using NLP processes and then maps to a target cognitive graph or ¶84: “Where should I eat today?” or ¶111: first query from a user may be submitted to the CILS or ¶127: "I want to go on a vacation with my family, to the beach, in Florida, in July." or possibly, "I want to go to Utah in May on a mountain biking trip." To extend the example further, the user may also state, "I want to use my frequent flier miles for airline travel and my awards program points for my accommodations");
identifying a goal of the one or more goals based on the input (e.g. ¶54: facilitates understanding the user’s intent, context, context and meaning to drive goal-driven dialogs and outcomes or ¶109: discover, summarize and prioritize various concepts, which are in turn used to generate actionable recommendations and notifications associated with predetermined plan-based optimization goals or ¶111: CILS system receives a first query and in turn generates a first cognitive insight or ¶125: receive user input … processes to generate a graph query … used to query the cognitive graph … generation of one or more cognitive insights … determines which to deliver or ¶34: ;
providing unified cognition by coordinating the first cognitive assistant agent from the first domain and the second cognitive assistant agent from the second domain to generate one or more actions to meet the goal, wherein the first cognitive assistant agent and the second cognitive assistant agent exchange one or more messages to identify the one or more actions (e.g. ¶35: collaborative filtering … involvement of multiple agents, viewpoints, data sources or ¶49: cognitive agent learns from each interaction or ¶116: allow the hosted cognitive platform 710 and the on-site cognitive platform 722 to communicate with one another. In these embodiments, the ability to communicate with one another allows the hosted cognitive platform 710 and the private cognitive platform 720 to work collaboratively when generating cognitive insights described in greater detail herein. In various embodiments, the hosted cognitive platform accesses the repositories of application data 724 and private data 726 to generate various cognitive insights, which are then provided to the private cognitive platform); and
providing a response to the input with an indication of the goal (e.g. ¶31: creation of a contextually-appropriate visual summary of responses to questions or queries or ¶34: goals for planning a vacation trip may include low cost (e.g., transportation and accommodations), location (e.g., by the beach), and speed (e.g., short travel time) …certain goals may be in conflict with another … a cognitive insight provided by the CILS 118 to a traveler may indicate that hotel accommodations by a beach may cost more than they care to spend; EN: One of ordinary skill in the art before the earliest effective filing date of the invention would have understood that responding to the user that accommodations by a beach may cost more than desired is a response to the input which includes indications of the goals of “low cost” and “by the beach”, and how these goals relate).
Sanchez fails to explicitly recite:
via an embodied cognition object instance.
Cook discloses: 
receiving input from the entity via an embodied cognition object instance from the object instance registry (e.g. C14L10-35: preferable that the on-screen agent can assume various display personae during communication … coherent presentation of multiple display modalities to emulate a particular, apparently living, EN: One of ordinary skill in the art before the earliest effective filing date of the invention would have understood that the broadest reasonable interpretation (BRI) of an embodied cognition instance would include any intelligent agent interacting with an environment in at least any of the following manners: wearables, touch displays, graphical chat interfaces, graphical avatars, robots, electronic devices/appliances, verbally, etc., and the reference meets this BRI).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanchez to incorporate an on-screen agent avatar as taught by Cook for the benefit of realism in voice, gestures, and movement reinforcing relationship with the user (Cook especially e.g. C14L10-35). 

Claim 13 (Independent)
Sanchez discloses: A computer system, comprising
one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices (e.g. ¶¶22-25: instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified … loaded onto a computer … information processing system including a processor (e.g., central processor unit or "CPU") 102, input/output (I/O) devices 104, such as a display, a keyboard, a mouse, and associated controllers, a hard drive or disk storage 106, and various other subsystems 108. In various embodiments, the information processing system 100 also includes network port 110 operable to connect to a network 140, which is likewise accessible by a service provider server 142. The information processing system 100 likewise includes system memory 112, which is interconnected to the foregoing via one or more buses 114. System memory 112 further comprises operating system (OS) 116 and in various embodiments may also comprise cognitive inference and learning system (CILS); Also see ¶¶17-20); and 
program instructions, stored on at least one of the one or more computer-readable, tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, to perform operations (e.g. ¶¶22-25: instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified … loaded onto a computer … information processing system including a processor (e.g., central processor unit or "CPU") 102, input/output (I/O) devices 104, such as a display, a keyboard, a mouse, and associated controllers, a hard drive or disk storage 106, and various other subsystems 108. In various embodiments, the information processing system 100 also includes network port 110 operable to connect to a network 140, which is likewise accessible by a service provider server 142. The information processing system 100 likewise includes system memory 112, which is interconnected to the foregoing via one or more buses 114. System memory 112 further comprises operating system (OS) 116 and in various embodiments may also comprise cognitive inference and learning system (CILS); Also see ¶¶17-20) comprising:
under control of a personal cognitive agent that comprises one or more goals indicating one or more objectives to be attained (e.g. ¶5: providing assistance in making complex decisions or ¶50: interact with users as intelligent virtual assistants or ¶32: cognitive inference and learning system (CILS) or ¶34: goal optimization performing multi-criteria decision making operations to achieve a given goal or target objective … implemented by the CILS to define predetermined goals or Figure 1: Cognitive Inference and Learning System; Also see ¶109),
creating an association with an entity and a personalized embodied cognition manager that includes an object instance registry and an entity agent registry, wherein the personal cognitive agent comprises a virtual personal cognitive assistant (e.g. ¶¶22-25: instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified … loaded onto a computer … information processing system including a processor (e.g., central processor unit or "CPU") 102, input/output (I/O) devices 104, such as a display, a keyboard, a mouse, and associated controllers, a hard drive or disk storage 106, and various other subsystems 108. In various embodiments, the information processing system 100 also includes network port 110 operable to connect to a network 140, which is likewise accessible by a service provider server 142. The information processing system 100 likewise includes system memory 112, which is interconnected to the foregoing via one or more buses 114. System memory 112 further comprises operating ;
receiving selection of a first cognitive assistant agent from a first domain and a second cognitive assistant agent from a second domain, wherein the first cognitive assistant agent from the first domain and the second cognitive assistant agent from the second domain are stored in the entity agent registry (e.g. ¶49: cognitive insight stream generated by various cognitive agents which are applied to various sources, datasets, and cognitive graphs …[each] performs a task with minimum specific directions from users and learns from each interaction with data and human users or ¶¶56-59: sourcing agents, destination agents … custom sourcing agent, custom bridging agent, custom destination agent or ¶¶72-73: API connectors agent … real-time streams agent or ¶¶75-77: message engines agent … sourcing agents for various electronic medical record systems from each disparate healthcare sources or ¶¶82-83: different answers for different domains, dependent upon domain-specific bridging operations … bridging agent interprets a translated query within a predetermined user context or Figures 3, 4a, 4b, 6 and the associated disclosure; Also see ¶¶126-129; EN: Each agent is associated with a domain, such as sourcing from a particular source, managing interactions with one or more predetermined APIs, receiving social media streams, , messaging, electronic medical records from a particular one of a set of disparate healthcare sources, etc.);
receiving input from the entity from the object instance registry (e.g. ¶52: users submit queries in a natural language format to the CILS or ¶81: natural language queries processed using NLP processes and then maps to a target cognitive graph or ¶84: “Where should I eat today?” or ¶111: first query from a user may be submitted to the CILS or ¶127: "I want to go on a vacation with my family, to the beach, in Florida, in July." or possibly, "I want to go to Utah in May on a mountain biking trip." To extend the example further, the user may also state, "I want to use my frequent flier miles for airline travel and my awards program points for my accommodations");
identifying a goal of the one or more goals based on the input (e.g. ¶54: facilitates understanding the user’s intent, context, context and meaning to drive goal-driven dialogs and outcomes or ¶109: discover, summarize and prioritize various concepts, which are in turn used to generate actionable recommendations and notifications associated with predetermined plan-based optimization goals or ¶111: CILS system receives a first query and in turn generates a first cognitive insight or ¶125: receive user input … processes to generate a graph query … used to query the cognitive graph … generation of one or more cognitive insights … determines which to deliver or ¶34: For example, goals for planning a vacation trip may include low cost (e.g., transportation and accommodations), location (e.g., by the beach), and speed (e.g., short travel time). In this example, it will be appreciated that certain ;
providing unified cognition by coordinating the first cognitive assistant agent from the first domain and the second cognitive assistant agent from the second domain to generate one or more actions to meet the goal, wherein the first cognitive assistant agent and the second cognitive assistant agent exchange one or more messages to identify the one or more actions (e.g. ¶35: collaborative filtering … involvement of multiple agents, viewpoints, data sources or ¶49: cognitive agent learns from each interaction or ¶116: allow the hosted cognitive platform 710 and the on-site cognitive platform 722 to communicate with one another. In these embodiments, the ability to communicate with one another allows the hosted cognitive platform 710 and the private cognitive platform 720 to work collaboratively when generating cognitive insights described in greater detail herein. In various embodiments, the hosted cognitive platform accesses the repositories of application data 724 and private data 726 to generate various cognitive insights, which are then provided to the private cognitive platform); and
providing a response to the input with an indication of the goal (e.g. ¶31: creation of a contextually-appropriate visual summary of responses to questions or queries or ¶34: goals for planning a vacation trip may include low cost (e.g., transportation and accommodations), location (e.g., by the beach), and speed (e.g., short travel time) …certain goals may be in conflict with another … a cognitive insight provided by the CILS 118 to a traveler may indicate that hotel accommodations by a beach may cost more than they care to spend; EN: One of ordinary skill in the art before the earliest effective filing date of the invention would have understood that responding to the user that accommodations by a beach may cost more than desired is a response to the input which includes indications of the goals of “low cost” and “by the beach”, and how these goals relate).
Sanchez fails to explicitly recite:
via an embodied cognition object instance.
Cook discloses: 
receiving input from the entity via an embodied cognition object instance from the object instance registry (e.g. C14L10-35: preferable that the on-screen agent can assume various display personae during communication … coherent presentation of multiple display modalities to emulate a particular, apparently living, personality … Persona for commercial or corporate education can be adapted to the organizational ethos and can perhaps be called a “Concept Coach” … Realism in Voice, gestures and movement reinforce this relationship; EN: One of ordinary skill in the art before the earliest effective filing date of the invention would have understood that the broadest reasonable interpretation (BRI) of an embodied cognition instance would include any intelligent agent interacting with an environment in at least any of the following manners: wearables, touch displays, graphical chat interfaces, graphical avatars, robots, electronic devices/appliances, verbally, etc., and the reference meets this BRI).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanchez to incorporate an on-screen agent avatar as taught by Cook for the benefit of realism in voice, gestures, and movement reinforcing relationship with the user (Cook especially e.g. C14L10-35). 


Claims 10 and 16
Sanchez further discloses:
configuring the first cognitive assistant agent and the second cognitive assistant agent with configuration information (e.g. ¶99: crawlers 454 are custom configured for various target domains. For example, different crawlers 454 may be used for various travel forums, travel blogs, travel news and other travel sites. In various embodiments, data collected by the crawlers 454 is provided by the crawl framework 452 to the repository of crawl data or Figures 4a, 4b, 6, 8, and the associated disclosure), wherein the configuration information comprises information about a location of the entity (e.g. ¶34: location (by the beach) or ¶127: to the beach, in Florida), one or more social relationships of the entity (e.g. ¶127: vacation with my family), and one or more preferences of the entity (e.g. ¶34: low cost (transportation and accommodations), speed (short travel time) or ¶127: in July … use my frequent flier miles for airline travel and my awards program points for my accommodations).

Claims 11 and 17
Sanchez further discloses:
performing semantic analysis on the input to generate one or more terms (e.g. ¶¶32-33: semantic analysis …. processing a target sentence to parse it into its individual parts of speech, tag sentence elements that are ;
mapping the one or more terms to one or more domains (e.g. ¶33: co-reference resolution … the name of the "particular restaurant" is co-referenced to "hamburgers" or ¶40: entity resolution 216 process is implemented by the CILS 118 to identify significant nouns, adjectives, phrases or sentence elements that represent various predetermined entities within one or more domains … generation of a semantic, cognitive model); and
providing unified cognition of any of the first cognitive assistant agent, the second cognitive assistant agent, and other cognitive assistant agents that are identified using the one or more domains (e.g. ¶35: collaborative filtering … involvement of multiple agents, viewpoints, data sources or ¶46: renders higher level insights and accounts for knowledge creation through collaborative knowledge modeling or ¶49: cognitive agent learns from each interaction or ¶116: allow the hosted cognitive platform 710 and the on-site cognitive platform 722 to communicate with one another. In these embodiments, the ability to communicate with one another allows the hosted cognitive platform 710 and the private cognitive platform 720 to work collaboratively when generating cognitive insights described in greater detail herein. In various embodiments, the hosted cognitive platform accesses the repositories of application data 724 and private data 726 to generate various cognitive insights, which are then provided to the private cognitive platform).

Claim Rejections - 35 USC § 103
Claim(s) 8-9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Sanchez (US 2015/0356460) in view of 
Cook (US 6,427,063) further in view of
Cristo (US 2007/0038436).

Claims 8 and 14
The combination of Sanchez and Cook fails to explicitly recite: 
selecting the first and second cognitive assistant agents [which are associated with respective first and second domains] from a provided list of available cognitive assistant agents.
Cristo 
providing a list of available cognitive assistant agents from different domains, wherein the first cognitive assistant agent and the second cognitive assistant agent are selected from the list (e.g. page 19 (claim 12) –” a domain agent selector that selects domain agents based on results from the scoring module” and ¶119 disclose that domain agent selector selects domain agents (i.e. cognitive assistant agent) from a plurality of agents (i.e. a list of available cognitive assistant agents) from different domains which reasonably discloses that the domain agent selector can select first domain agent (i.e. a first cognitive assistant agent) and second domain agent (i.e. a second cognitive assistant agent) from that plurality of agents. These domain agents contain domain specific behavior and information).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sanchez and Cook to incorporate selecting agents as needed from a library/list as taught by Cristo for the benefits of mapping to needed agents from the agent library for which developers of agents can add new functionality as required, such as when a user requires or selects a new domain and to save system resources by not storing agents that aren’t needed (Cristo especially e.g. ¶¶121-123, 132). 

Claims 9 and 15
The combination of Sanchez and Cook fails to explicitly recite: 
downloading the first and second cognitive assistant agents from a cloud agent registry.
Cristo discloses:
for each of the available cognitive assistant agents, downloading the first cognitive assistant agent of the first domain and the second cognitive assistant agent of the second domain from a cloud agent registry into the entity agent registry (e.g. ¶108: “The update manager 104 manages the automatic and manual loading and updating of agents 106 and their associated data from the Internet 146 or other network through the network interface 116” discloses that the update manager can load the plurality of agents from internet. This reasonably discloses that the plurality of domain agents include a 1st domain agent (i.e. the first cognitive assistant agent of the first domain) and a 2nd domain agent (i.e. the second cognitive assistant agent of the second domain) that are static in local storage and can be downloaded from the internet (i.e. cloud agent registry). See also fig 1(106), .

Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sanchez and Cook to incorporate loading and updating agents and the associated data from the Internet or other network as taught by Cristo for the benefits of license management functions, mapping to needed agents from the agent library for which developers of agents can add new functionality as required, such as when a user requires or selects a new domain and to save system resources by not storing agents that aren’t needed (Cristo especially e.g. ¶¶121-123, 132). 

Claim Rejections - 35 USC § 103
Claim(s) 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Sanchez (US 2015/0356460) in view of 
Cook (US 6,427,063) further in view of
Salome (US 2016/0132482).

Claim 12 and 18
The combination of Sanchez and Cook fails to explicitly recite: 
Software as a Service (SaaS).
Salome discloses: 
wherein a Software as a Service (SaaS) is configured to perform computer program product operations. (Salome abstract and para. [0072] – “In some embodiments, these services may be offered as webbased or cloud services or under a Software as a Service (SaaS) model to the users of client computing devices 1302, 1304, 1306, and/or 1308” disclose that the system for the virtual assistant can be offered under a Software as a Service (SaaS) model.)
Rationale:
Sanchez and Cook to incorporate implementing the virtual assistant under a Software as a Service (SaaS) model as taught by Salome for the benefits of reduced cost to manage and maintain IT systems for the user as the SaaS platform may manage and control the underlying software and infrastructure for providing the SaaS services, supporting the virtual assistant across different languages, and enabling customers to utilize applications executing on the cloud infrastructure system (Salome especially e.g. ¶Abstract or ¶92). 

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831.  The examiner can normally be reached on M-F 9A-5P ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. Examiner suggests filing PTO/SB/439 if applicant desires the examiner to be able to communicate by email.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/B. B./
Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125